Citation Nr: 0933909	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-37 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center 
in Muskogee, Oklahoma 


THE ISSUE

Entitlement to an extension of the delimiting period for the 
spouse of the Veteran beyond August 9, 2005, for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  The appellant is his spouse.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office and 
Education Center in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  Eligibility for Dependents' Educational Assistance 
(Chapter 35 benefits) was established by a July 1995 rating 
decision, effective September 1994; the date of the letter 
notifying the Veteran of these benefits was August 9, 1995.

2.  By law, the latest possible delimiting date for the 
period of eligibility for Chapter 35 benefits was August 9, 
2005.

3.  The Veteran and the appellant married in November 2002.

4.  The appellant's claim for Chapter 35 benefits was 
received in May 2007.

5.  There is no evidence that the appellant had a physical or 
mental disability that prevented her from applying for 
benefits prior to August 9, 2005.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date, subsequent to August 9, 2005, for use of 
Chapter 35 benefits are not met.  38 U.S.C.A. §§ 3501, 3512, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046, 21.3047 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, VA's duties to notify and to assist 
are not applicable. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

The appellant, the Veteran's spouse, seeks entitlement to 
Dependents' Educational Assistance benefits under Chapter 35.  
Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a) (1) 
(D) (West 2002 & Supp. 2005); 38 C.F.R. § 21.3021(a) (3) (i) 
(2008).

Eligibility for such benefits extends 10 years from the date 
(as determined by the Secretary) the person becomes an 
eligible person within the meaning of 38 U.S.C.A. § 3501(a) 
(1) (West 2002 & Supp. 2005).  38 U.S.C.A. § 3512(b) (1) (A) 
(West 2002 & Supp. 2008).  The beginning date of the 10-year 
period of eligibility for a spouse of a veteran with a 
permanent and total disability evaluation is the effective 
date of the evaluation or the date of notification of such 
evaluation, whichever is more advantageous to the spouse, if 
the spouse has not chosen another date between either of 
these two dates which has been approved by the Secretary.  38 
U.S.C.A. § 3512(b) (1) (A) (West 2002 & Supp. 2005); 38 
C.F.R. § 21.3046(a) (2) (2008).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct;" (3) 
provides VA with any requested evidence tending to show that 
he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 C.F.R. § 21.3047(a) (i-iv) (2008); see also 38 
U.S.C.A. § 3512 (b) (2) (West 2002).  It must be "clearly 
established" by medical evidence that such program of 
education was medically infeasible.  38 C.F.R. § 21.3047(a) 
(2) (i) (2008).  Application for an extension must be made 
within one year after the last date of the delimiting period, 
the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest.  
38 U.S.C.A. § 3512(b) (2) (West 2002).  

In a July 1995 rating decision, the RO awarded permanent and 
total disability rating effective from September 1994.  The 
RO notified the Veteran of that determination in August 1995.  
The Veteran and appellant were married in November 2002; the 
claims file contains a copy of their marriage certificate.  
In May 2007, the RO received the appellant's Application for 
Survivors' and Dependents' Educational Assistance (VA Form 
22-5490).  In a May 2007 administrative decision, the RO 
denied the claim, finding that Chapter 35 benefits were only 
payable for a period of 10 years following the date that 
eligibility was established.  

The appellant contends that since she was not married to the 
Veteran until November 2002, the delimiting date for her 
benefits should be from that date.  However, the applicable 
law does not include such criteria for making an allowance 
possible.  There is no provision in the law to award an 
extension of the delimiting period for Chapter 35 benefits on 
the basis of the date of marriage between the Veteran and 
appellant.  Even assuming that the appellant was unaware of 
such a delimiting date, or was provided with erroneous or bad 
advice about her eligibility for Chapter 35 benefits, the 
Court of Appeals for Veterans Claims has made clear on 
numerous occasions that "erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  See McTighe v. Brown, 7 Vet. App. 
29, 30 (1994), quoting OPM v. Richmond, 496 U.S. 414 (1990).

Moreover, the appellant argued in her October 2007 
substantive appeal that the Veteran was ill until shortly 
before her May 2007 application for benefits, and the 
"emotional strain and physical requirements" of caring for 
him left her was unable to pursue education until that time.  
However, there is no evidence that the demands of caring for 
the veteran, as manifested physically and emotionally, 
constituted a "mental or physical disability" as 
contemplated by 38 C.F.R. § 21.3047(a) (ii) and (iii).  Other 
than the statement made in the October 2007 substantive 
appeal, the appellant has submitted no evidence to support 
her contention that these demands were to the degree that 
they prevented her from applying for Chapter 35 benefits 
prior to May 2007.  No mental or physical disability having 
been established, her May 2007 application also could not be 
considered a timely request for an extension of the 
delimiting date; such an application would have had to be 
received by August 2006, one year subsequent to the 
delimiting date established by law.  38 C.F.R. § 21.3047(a) 
(i).

Additionally, in Ozer v. Principi, 14 Vet. App. 257 (2001), 
the Court invalidated the 10-year limitation for the 
provision of DEA articulated in 38 C.F.R. § 21.3046(c).  The 
Court held that the 10 year limitation was not contained in 
or authorized by the version of 38 U.S.C.A. § 3512 then in 
effect.  However, Congress consequently amended 38 U.S.C.A. § 
3512 to provide for a 10-year delimiting period.  See Pub. L. 
No. 107-103, § 108(c) (3), 115 Stat. 976, 985 (2001).  A 
review of the legislative history of this statute indicates 
that Chapter 35 benefits were intended to provide assistance 
to the spouse of a veteran during the period following onset 
of the veteran's total disability in order to assist the 
eligible spouse in adjusting to the loss of aid and support 
from the veteran.  As a result, Congress concluded that it 
was appropriate to limit the availability of this educational 
assistance to a period reasonably needed to achieve the 
statutory purpose, in this case 10 years.  See Testimony of 
Deputy Secretary of VA before the Senate Committee on 
Veterans' Affairs, June 28, 2001.  The amendments contained 
in this law are applicable to any determination of the 
eligibility of a spouse for DEA made on or after December 27, 
2001.  See Pub. L. 107-103, § 108(c) (4), 115 Stat. 985 
(2001).  As the appellant's claim for DEA benefits was 
received in May 2007, the current version of the applicable 
statute and regulations apply.

For the foregoing reasons, the Board finds that there is no 
legal basis to award the appellant an extension of the 
delimiting period beyond August 2005 for Chapter 35 benefits.  
As the law is dispositive of the appellant's claim, it must 
be denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


